Order entered November 18, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01360-CV

              IN THE ESTATE OF ATATIANA JEFFERSON, DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-19-03438-1

                                        ORDER
      Before the Court is the November 14, 2019 request of the Dallas County Clerk John

Warren for an extension of time to file the clerk’s record. We GRANT the request and extend

the time to December 16, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE